     Case: 1:19-cv-05291 Document #: 31 Filed: 12/05/19 Page 1 of 16 PageID #:155




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION
LIONELL KLINE                                               )
                              Plaintiffs,                   )
        vs.                                                 )       19 CV 5291
                                                            )
UNITED AIRLINES, INC.,                                      )       Judge John Tharp, Jr.
                                                            )
                              Defendants.                   )


                                 AMENDED COMPLAINT AT LAW



        NOW COMES Plaintiff LIONELL KLINE (hereinafter “KLINE” OR “Plaintiff”) by

and through his attorney Calvita J. Frederick, and complaining of the Defendants, UNITED

AIRLINES, INC. (hereinafter “UNITED” or “Defendant”), states as follows:

                                        THE PARITES

1.      PLAINTIFF LIONELL KLINE, (“KLINE” or “Plaintiff”) is a male, citizen of the United
States, and at all times relevant thereto was a resident of the City of Chicago, County of Cook
and the State of Illinois.
2.      DEFENDANT UNITED AIRLINES, INC. (“UNITED” or Defendant”), is a Delaware
corporation, licensed to do business within the State of Illinois, with business office located at
233 S. Wacker Drive, 14th Floor., Chicago, IL. 60606. United Airlines, Inc., commonly referred
to as United, is a major American airline with an office at Willis Tower in Chicago, Illinois.
United operates a large domestic and international route network, with an extensive presence in
the Asia-Pacific region.


                                JURISDICTION AND VENUE
3.      Pursuant to 28 U.S.C. § 1332(a)(1), this Court properly has jurisdiction over this matter.

The amount in controversy is in excess of $75,000, exclusive of interest and costs, and there is

                                                1
      Case: 1:19-cv-05291 Document #: 31 Filed: 12/05/19 Page 2 of 16 PageID #:156




complete diversity among the parties. This Court has subject matter jurisdiction over these

claims because they arise under the laws of the United States pursuant to 28 U.S.C. § 1331.

4.       Venue is proper in the Northern District of Illinois, Eastern Division, pursuant to 28

U.S.C. §§ 1391(b) and (c) because: Defendant UNITED operates in Cook County within

the venue; Defendant UNITED has sufficient minimum contacts with the venue and all of the

events or omissions giving rise to these claims occurred in the venue.

5.       Pursuant to 28 U.S.C. § 1367(a) this Court has pendant or supplemental jurisdiction over

all other claims including the state law claims that are so related to claims in the action within the

federal court’s original jurisdiction that they form part of the same case or controversy under

                            FACTS RELEVANT TO ALL COUNTS


6.       KLINE was hired by UNITED, in May of 1988 as a Ramp Serviceman. KLINE was later

promoted to Lead Ramp Serviceman.

7.       KLINE’S responsibilities included directing the operation at plane side, towing and
guiding in aircraft, loading and unloading aircrafts, and ensuring the proper weight and balance
of the aircraft prior to take off. Kline was also responsible for coordination with the flight
operation center prior to take off with minimum manpower or less, and with on-time accuracy
without incident for many years.
8.       KLINE proved his industriousness, presented and represented himself in an orderly and
respectful manner and commanded and continues to command the respect of his fellow
employees. Additionally, KLINE demonstrated his capacity and abilities to perform all job tasks
to which he was assigned.
9.       Emilio Contreras (non-black, 61), Airport Operations Supervisor, was KLINE’S direct

supervisor.

10.      Contreras continuously harassed KLINE. The harassment included Contreras’ attempts to

unnecessarily discipline KLINE or cause discipline to be issued. By way of example, one such


                                                  2
      Case: 1:19-cv-05291 Document #: 31 Filed: 12/05/19 Page 3 of 16 PageID #:157




situation involved a delayed fight. In that situation, Contreras came into KLINE’S work area and

yelled at him and berated him about the necessity of an investigation. In addition, Contreras

would constantly come into his area and bother his crew. On or about October 22, 2012,

Contreras came into his kiosk and yelled "You better get downstairs for a meeting and you might

want to get a shop steward”. This was done in front of KLINE’S subordinates. Contreras’

behavior only served to cause discourse amongst KLINE and his subordinates. Contreras did not

treat non-black employees in the same manner as KLINE.

11.      In or about October 2012 KLINE reported the unlawful harassment of Contreras to Rick

Bolanowski (non-black, 58), Human Resources director and Carol Grapenthien (non-black, 59),

Human Resources, but no action was taken and the harassment continued.

12.      KLINE also reported the harassment by Jay Gegenheimer (non-black, 50).

13.      After reporting the illegal harassment and discrimination, KLINE was subjected to

retaliation.

14.      By way of example, after making his complaint, the terms and conditions of his

employment changed inasmuch as he was given different job duties—more gate changes and

more flights. The changes required more work from KLINE.

15.      Contreras treated KLINE differently than similarly-situated non-black and younger

employees. By way of example, Contreras and Defendant failed to provide KLINE with the same

assistance as other similarly-situated employees under his supervision and control.

16.      By way of example, on or about January 12, 2013, Dan Loner (non-black, 37), Ramp

Serviceman, came to KLINE’S gate, allegedly volunteering to push a plane out because he was

short staffed. Loner physically pushed KLINE when he was standing outside bringing an aircraft

in, and KLINE almost fell to the ground. The plane stopped until KLINE was able to reconnect



                                                3
      Case: 1:19-cv-05291 Document #: 31 Filed: 12/05/19 Page 4 of 16 PageID #:158




with the aircraft and then brought the plane the rest of the way in. KLINE called Contreras over

the radio regarding the incident but got no response from Contreras. In other words, Contreras

ignored KLINE regarding a term or condition of his employment. Loner was arrested for assault

and returned to work a few days later. Loner is in the same zone as KLINE at gate B6 but is not a

lead like KLINE was. Loner was not disciplined for his actions.

17.      Elaine Arizmendi (non-black, 45) Ramp Serviceman, witnessed Loner pushing KLINE

and she provided Contreras with a written statement regarding what she witnessed. Contreras

never provided the statement that Arizmendi and KLINE made regarding KLINE being pushed

by Loner to any person in Human Resources.

18.      Despite Arizmendi already providing a statement to Contreras regarding Loner pushing

KLINE, Contreras continued to interview Arizmendi several times regarding the incident.

Contreras subjected Arizmendi to unnecessary interviews for a total of five times. Arizmendi

stated that she told the truth the first time Contreras interviewed her. Arizmendi stated that she

has a mental disability and was not taking her medication and she became scared and changed

her story after being threatened by Contreras. Under information and belief, Contreras told

Arizemndi that if she didn’t change her story and say that Loner did not push KLINE, that she

would be discharged.

19.      As his supervisor, KLINE expected that Contreras would conduct an open and honest

investigation into the serious allegations that were made. Instead, Contreras bullied a witness

into lying and his motivating factor in doing so was to terminate KLINE from his position.

20.      In 2013, UNITED offered buy out packages for its employees who met certain terms and

qualifications. KLINE met all qualifications necessary to be included in the buyout. Despite this,

UNITED refused to offer him the buyout.



                                                 4
      Case: 1:19-cv-05291 Document #: 31 Filed: 12/05/19 Page 5 of 16 PageID #:159




21.      KLINE’S race and his age were a factor in UNITED’S decision not to offer him a

buyout, as well as his previous complaints of discrimination.

22.      Two non-black employees, Bruce Forte and Craig Palmer, were hired about the same

time as KLINE. Both Forte and Palmer were accused of and found guilty of wrongdoing in the

workplace and they were both offered and allowed to accept the buyout.

23.      Another non-black employee, Sonny Hoffman, was accused of and found guilty of illegal

conduct at work. Hoffman was offered and allowed to accept an early retirement. Hoffman, Forte

and Palmer were accused of wrongdoing, just as UNITED accused KLINE of wrongdoing. The

only difference is that KLINE is Black and he made previous complaints of unlawful

discrimination.

24.      Because UNITED failed to take any action regarding his complaints, on or about

February 19, 2013, KLINE filed EEOC Charge 21BA31032, with US Equal Employment

Opportunity Commission, alleging harassment, unequal terms and conditions of employment,

age discrimination, unequal job assignments, and retaliation. (See EEOC Charge attached hereto

as Exhibit “A”)

25.      KLINE was discharged on June 14, 2013. The reason given was violation of UNITED’S

working together guidelines.

26.      The reason given by UNITED for terminating KLINE was a pretext inasmuch as the

guidelines that UNITED proffered in support of the termination, were NOT the guidelines that

KLINE’S employment fell under. Indeed, KLINE’S employment at all relevant times was

governed by the Collective Bargaining Agreement and not the Working Together Guidelines.




                                                5
      Case: 1:19-cv-05291 Document #: 31 Filed: 12/05/19 Page 6 of 16 PageID #:160




27.      Even if the proper guidelines were utilized, KLINE’S termination was still wrongful as

the conduct alleged to have been committed was not sufficient for termination and KLINE

disputes having engaged in any inappropriate conduct.

28.      Instead, KLINE was terminated as a result of discrimination based upon race and age, as

well as his complaints of discrimination made to both UNITED and the EEOC.

29.      Further, Loner should have been discharged by UNITED for violating the UNITED

working together policy but UNITED did not terminate LONER.

30.      On or about June 17, 2013, KLINE filed a second charge with the EEOC Charge

2013CA3431, alleging discriminatory discharge based upon age and retaliation. This charge also

incorporates by reference the previously filed Charge 2013CA2200. (See EEOC Charge

attached hereto as Exhibit “B”)

31.      Similarly situated non-black employees with performance comparable to KLINE’S were

not discharged.

32.      UNITED replaced KLINE with a non-black employee, who was younger than KLINE.

33.      The Illinois Department of Human Rights conducted an investigation of Charge

2013CA2200 in February of 2014.

34.      On June 9, 2014, KLINE requested a review of the dismissal of his charge for lack of

substantial evidence by the Human Rights’ Commission.

35.      EEOC claims to have issued a Right to Sue Letter in 2014; however, no Right to Sue

Letter was requested or received by KLINE or anyone on his behalf. The claim of an issuance of

a Right to Sue Letter in 2014 is inconsistent with actions taken by the Human Rights

Commission in February of 2019, as to Charge 2013CA2200.




                                                 6
      Case: 1:19-cv-05291 Document #: 31 Filed: 12/05/19 Page 7 of 16 PageID #:161




36.      The Human Rights Commission failed to take proper and timely action on KLINE’S

request for review for five years, because no Order was issued by the Human Rights’

Commission until February 22, 2019

37.      Kline believes that EEOC Charge # 440-2013-00453C, Kline, Lionell, Complainant vs

Respondent: UNITED AIRLINES, may have been wrongfully destroyed by the EEOC in 2014.

38.      On May 3, 2019, KLINE was issued a letter from Carol A. Cera, Staff Attorney at the

Illinois Department of Human Rights indicating an Order had issued from the Illinois Human

Rights Commission vacating the dismissal of Count B of the Charge by the Illinois Department

of Human Rights, reinstating Count B of the Charge and remanding Count B of the Charge to the

Department for this entry of a finding of Substantial Evidence. In addition, the letter indicated

that KLINE may commence a civil action as to Count B of the Charge in the appropriate state

circuit court within ninety (90) days after receipt of this Notice. The civil action should be filed

in the circuit court in the county in which the civil rights violation was allegedly committed.

39.      The May 3, 2019 Letter was received by KLINE on May 7, 2019. (See May 3, 2019

Letter attached hereto as Exhibit “C”)

40.      On September 5, 2019, the EEOC issued a Notice of Right to Sue. KLINE has filed the

amended complaint within the 90-day notice period required.

                                   COUNT I
           VIOLATION OF TITLE VII DISCRIMINATION BASED UPON RACE
                              AGAINST UNITED


41       Plaintiff incorporates by reference all of the allegations set forth in paragraphs 1 through

40 above.

42.      Title VII of the Civil Rights Act of 1964 prohibits discrimination in employment

practices and specifically 42 U.S.C.A. § 2000e-2 provides in pertinent part:

                                                   7
      Case: 1:19-cv-05291 Document #: 31 Filed: 12/05/19 Page 8 of 16 PageID #:162



         “(a) Employer practices
         It shall be an unlawful employment practice for an employer—
         (1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate against any
         individual with respect to his compensation, terms, conditions, or privileges of employment, because
         of such individual’s race, color, religion, sex, or national origin;”

43.      Plaintiff has filed this cause subsequent to a timely filing of a Charge of Discrimination

based upon race and age with the Illinois Department of Human Rights and the Equal

Employment Opportunity Commission, a true and correct copy of which is attached to this

Complaint as Exhibit “A” and “B”.

44.      Plaintiff has filed this cause pursuant to a “Letter” issued by the Illinois Department of

Human Rights and Equal Employment Opportunity Commission within the statutory time

requirement, a true and correct copy of which is attached to this complaint as Exhibit “C”.

45.      Plaintiff, at all times pertinent to this Complaint, was a resident within the venue and

jurisdiction of this judicial district and was within the protected race group (Black) as provided

by Title VII.

46.      UNITED at all times relevant to this Complaint, operated and did business within the

venue and jurisdiction of this judicial circuit.

47.      During the course of his employment KLINE came under the supervision of Contreras

who subjected KLINE to differential terms and conditions of employment because of his race.

48.      UNITED’S conduct as previously alleged at length herein and as described in the Charge

of Discrimination attached to this Complaint constitutes discrimination based upon race in direct

violation of Title VII.

49.      As a result of Defendant’s discriminatory conduct, Plaintiff has been damaged in his

career and to his person and has otherwise suffered monetary damages.




                                                       8
      Case: 1:19-cv-05291 Document #: 31 Filed: 12/05/19 Page 9 of 16 PageID #:163




WHEREFORE, Plaintiff LIONELL KLINE, demands judgment against the Defendant, UNITED
as follows:
         A.     For retroactive reinstatement to his employment position at the time of
termination with all back pay, benefits and other emoluments of employment;
         B.     For an award of $300,000 in compensatory damages suffered because of the
discrimination; Plaintiff’s injury to his career, emotional pain and suffering, inconvenience,
mental anguish, loss of enjoyment of life, and other nonpecuniary damages and fringe benefits;
         C.     For attorney’s fees and costs of this suit, pursuant to applicable statute; and
         D.     For such other and further relief, as is just and equitable.


                                             COUNT II
                                   VIOLATION OF THE ADEA
50       Plaintiff incorporates by reference all of the allegations set forth in paragraphs 1 through

49 above.

51.      Plaintiff brings this action pursuant to the Age Discrimination in Employment Act of

1967. (“ADEA”), 29 U.S.C.A. §§621 et seq.

52.      Jurisdiction also arises pursuant to 28 U.S.C.A. §1343(4).

53.      Plaintiff has filed this cause subsequent to a timely filing of a Charge of Discrimination

based upon age with the Illinois Department of Human Rights and the Equal Employment

Opportunity Commission, a true and correct copy of which is attached to this complaint as

Exhibit “A” and “B”.

54.      Plaintiff has filed this cause pursuant to a Letter issued by the Illinois Department of

Human Rights and the Equal Employment Opportunity Commission within the statutory time

requirement, a true and correct copy of which is attached to this Complaint as Exhibit “C”.




                                                   9
      Case: 1:19-cv-05291 Document #: 31 Filed: 12/05/19 Page 10 of 16 PageID #:164




55.       Plaintiff, at all times pertinent to this Complaint, was a resident within the venue and

jurisdiction of this judicial district and was within the protected age group as provided by the

ADEA.

56.       The Defendant at all times relevant to this Complaint, operated and did business within

the venue and jurisdiction of this judicial circuit.

57.       Plaintiff was employed by the Defendant from approximately May of 1988 until he was

wrongfully terminated on June 14, 2013. At the time of his termination KLINE was 50 years of

age. KLINE was replaced with an employee younger than 40 years of age.

58.       In direct violation of the ADEA, the defendants engaged in the age discriminatory acts

described in the Charge of Discrimination, attached to the complaint and incorporated herein by

reference, including but not limited to:

          a.     Disciplined KLINE up to and including with termination for alleged violation of

the working together guidelines, for allegedly providing false information during an

investigation, for falsely accusing a co-worker of assault, and for falsely claiming a workplace

injury.

          b.     Failed and refused to discipline Loner, (non-Black, 37) for violation of the

working together guidelines, and for providing false information during an investigation.

          c.     Fabricated a “for cause” reason to terminate KLINE.

          d.     Admonished, humiliated and embarrassed KLINE by repeatedly harassing him

including yelling, pushing and accusing him of wrongdoing in front of his co-workers.

          e.     Treated KLINE differently from other similarly situated employees;

          f.     Subjected KLINE to scrutiny, discipline, wrongful allegations of misconduct and

harassment as part of a conspiracy intended to and did result in his termination;



                                                  10
      Case: 1:19-cv-05291 Document #: 31 Filed: 12/05/19 Page 11 of 16 PageID #:165




         g.     Created a hostile work environment by the activities listed above;

         h.     Failed and refused to conduct an honest, open and good faith investigation of the

         charges levied by KLINE against Contreras, Loner and others.

59.      As a result of Defendant’s discriminatory conduct, Plaintiff has been damaged in his

career and has otherwise suffered monetary damages.



WHEREFORE, Plaintiff KLINE, demands judgment against the Defendant, UNITED as
follows:
         A.     For damages in an amount in excess of $75,000, equal to Plaintiff’s back pay and
                benefits from June 14, 2013 through the present pursuant to Section 7(b) of the
                ADEA, 29 U.S.C.A. §626 (b);
         B.     For an award of compensatory damages for Plaintiff’s injury to his career,
                emotional pain and suffering, inconvenience, mental anguish, loss of enjoyment
                of life, and other nonpecuniary damages and fringe benefits;
         C.     For reinstatement to his previous position, or in the alternative, for front pay,
                pursuant to Section 7 (e) of the ADEA, 29 U.S.C.A. §626 (b);
         D.     For Attorney’s fees and costs of this suit, pursuant to Section 7(b) of the ADEA,
                29 U.S.C.A. §626 (c); and
         E.     For such other and further relief as is just and equitable.


                                          COUNT III
                                  ADEA – WILLFUL VIOLATION

60.      Plaintiff incorporates by reference all of the allegations set forth in paragraphs 1 through

40 and 51 through 59 above.

61.      Defendant’s discriminatory conduct was intentional and/or in reckless disregard for

Plaintiff’s rights under the law and these acts constitute willful indifference to said rights.




                                                  11
      Case: 1:19-cv-05291 Document #: 31 Filed: 12/05/19 Page 12 of 16 PageID #:166




WHEREFORE, Plaintiff KLINE, demands judgment against the Defendant, UNITED as

follows:

         A.     For damages in an amount equal to Plaintiff’s back pay and benefits from July 13,

                2018 through the present pursuant to Section 7(b) of the ADEA, 29 U.S.C.A.

                §626 (b);

         B.     For an award of compensatory damages for Plaintiff’s injury to his career,

                emotional pain and suffering, inconvenience, mental anguish, loss of enjoyment

                of life, and other nonpecuniary damages and fringe benefits;

         C.     For reinstatement to his previous position, or in the alternative, for front pay,

                pursuant to Section 7 (e) of the ADEA, 29 U.S.C.A. §626 (b);

         D.     For Attorney’s fees and costs of this suit, pursuant to Section 7(b) of the ADEA,
                29 U.S.C.A. §626 (c);
         E.     Punitive damages; and
         F.     For such other and further relief as is just and equitable


                                        COUNT IV
                                  RETALIATION AGAINST UNITED


62.      Plaintiff realleges and incorporates by reference paragraphs 1 through 61 inclusive.

63.      Plaintiff has been threatened, subjected to intimidating and derogatory statements, forced

to work in unsafe conditions, endured assault and battery, pushed in front of a moving plane,

demeaned and humiliated in front of his peers, all in retaliation for opposing and making charges

of harassment and a complaint regarding a car accident wherein he was hit by a UNITED pilot in

the parking lot and left injured and unattended in the parking lot; required to carry heavy bags on

snow covered steel steps when UNITED intentionally refused to repair the mechanical jet way,



                                                  12
      Case: 1:19-cv-05291 Document #: 31 Filed: 12/05/19 Page 13 of 16 PageID #:167




and pushed in front of a moving airplane, which conduct Plaintiff reasonably believed to be an

unlawful employment practice under Title VII in violation of 42 U.S.C. § 2000e-3(a).

64.      As alleged above, these actions began occurring shortly after August of 2012, when

Plaintiff filed a complaint with the UNITED Human Resources Department and the EEOC and

continued to the day when Plaintiff was discharged.

65.      Up to the date of Plaintiff’s discharge, Plaintiff continued to be harassed and retaliated

against by his supervisor Contreras, who continued to single Plaintiff out for mistreatment.

66.       A reasonable person in Plaintiff's position would find the Defendant’s actions materially

adverse.

67.      Defendant acted willfully and in bad faith.

WHEREFORE, Plaintiff demands judgment against Defendant UNITED for reinstatement,

transfer, compensatory, prejudgment interest, attorneys' fees, costs, and such other and further

relief as the court deems proper.



                                   COUNT V
              VIOLATION OF ILLINOIS HUMAN RIGHTS ACT SECTIONS 2-102(a)
                                  AGAINST UNITED

68.      Plaintiff realleges and incorporates by reference paragraphs 1 through 67 inclusive.

69.      (775 ILCS 5/2-102) Sec 2-102provides in pertinent part: It is a civil rights violation

         (A)     Employer; For any employer to refuse to hire, to segregate, to act with respect to
         recruitment, hiring, promotion, with respect to renewal of promotion, selection for
         training or apprenticeship, discharge, discipline, tenure or terms, privileges or conditions
         of employment, on the basis of unlawful discrimination or citizenship status.

70.      Plaintiff has filed this cause subsequent to a timely filing of a Charge of Discrimination

based upon race and age with the Illinois Department of Human Rights and the Equal




                                                  13
      Case: 1:19-cv-05291 Document #: 31 Filed: 12/05/19 Page 14 of 16 PageID #:168




Employment Opportunity Commission, a true and correct copy of which is attached to this

Complaint as Exhibit “A” and “B”.

71.      Plaintiff has filed this cause pursuant to a “Letter” issued by the Illinois Department of

Human Rights and Equal Employment Opportunity Commission within the statutory time

requirement, a true and correct copy of which is attached to this complaint as Exhibit “C”.

72.      Plaintiff, at all times pertinent to this Complaint, was a resident within the venue and

jurisdiction of this judicial district and was within the protected race group (Black) as provided

by Sec 2-102.

73.      The Defendant at all times relevant to this Complaint, operated and did business within

the venue and jurisdiction of this judicial circuit.

74.      During the course of his employment the Plaintiff came under the supervision of

Contreras who subjected KLINE to differential terms and conditions of employment because of

his race.

75.      The Defendant UNITED’S conduct as previously alleged at length herein and as

described in the Charge of Discrimination attached to this Complaint constitutes discrimination

based upon race in direct violation of Sec 2-102.

76.      As a result of Defendant’s discriminatory conduct, Plaintiff has been damaged in his

career and to his person and has otherwise suffered monetary damages.



WHEREFORE, Plaintiff LIONELL KLINE, demands judgment against the Defendant, UNITED
as follows:
         A.     For retroactive reinstatement to his employment position at the time of
termination with all back pay, benefits and other emoluments of employment;
         B.     For an award of $300,000 in compensatory damages suffered because of the
discrimination; Plaintiff’s injury to his career, emotional pain and suffering, inconvenience,

                                                  14
      Case: 1:19-cv-05291 Document #: 31 Filed: 12/05/19 Page 15 of 16 PageID #:169




mental anguish, loss of enjoyment of life, punitive damages, and other nonpecuniary damages
and fringe benefits;
         E.     For attorney’s fees and costs of this suit, pursuant to applicable statute; and
         F.     For such other and further relief, as is just and equitable.




                                   COUNT V
              VIOLATION OF ILLINOIS HUMAN RIGHTS ACT SECTIONS 6-101(A)
                                  AGAINST UNITED

77.      Plaintiff realleges and incorporates by reference paragraphs 1 through 77 inclusive.

78.      (775 ILCS 5/2-102) Illinois Human Rights Act Sec. 6-101, provides in pertinent part:

            Sec. 6-101. Additional Civil Rights Violations. It is a civil rights violation for a person,
         or for two or more persons to conspire, to:

          (A) Retaliation. Retaliate against a person because
         he or she has opposed that which he or she reasonably and in good faith believes to be
         unlawful discrimination, sexual harassment in employment or sexual harassment in
         elementary, secondary, and higher education, discrimination based on citizenship status
         in employment, because he or she has made a charge, filed a complaint, testified,
         assisted, or participated in an investigation, proceeding, or hearing under this Act, or
         because he or she has requested, attempted to request, used, or attempted to use a
         reasonable accommodation as allowed by this Act.


79.      Plaintiff has been threatened, subjected to intimidating and derogatory statements, forced

to work in unsafe conditions, faced assault and battery, pushed in front of a moving plane,

demeaned and humiliated in front of his peers, in retaliation for opposing and making charges

regarding a car accident wherein he was hit by a UNITED pilot in the parking lot and left injured

and unattended in the parking lot; required to carry heavy bags on snow covered steel steps when

UNITED intentionally refused to repair the mechanical jet way, conduct Plaintiff reasonably

believed to be an unlawful employment practice under Title VII in violation of 42 U.S.C. §

2000e-3(a) and Sec. 6-101.



                                                   15
      Case: 1:19-cv-05291 Document #: 31 Filed: 12/05/19 Page 16 of 16 PageID #:170




80.      As alleged above, these actions began occurring shortly after August of 2012, when

Plaintiff filed a complaint with the UNITED Human Resources Department and the EEOC and

continued to the day when Plaintiff was discharged.

81.      Up to the date of Plaintiff’s discharge, Plaintiff continued to be harassed and retaliated

against by his supervisor Contreras, who continued to single Plaintiff out for mistreatment.

82.       A reasonable person in Plaintiff's position would find the Defendant’s actions materially

adverse.

83.      Defendant acted willfully and in bad faith.

WHEREFORE, Plaintiff demands judgment against Defendant UNITED for reinstatement,

transfer, compensatory, punitive damages, prejudgment interest, attorneys' fees, costs, and such

other and further relief as the court deems proper.

                                               Respectfully submitted,
                                               LIONELL. KLINE
                                               By;     s/ Calvita J. Frederick
                                                       Attorney for Plaintiff

Calvita J. Frederick
Post Office Box 802976
Chicago, Illinois 60680-2976
312-421-5544
ARDC # 6184001




                                                 16
